DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Allowance
This communication is in response to the action filed on 05/10/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1 and 12 are allowed and all of their dependent claims.
EXAMINER’S AMENDMENT
With consultation of Umar Cheema (SPE) and with authorization of examiner’s amendment given in an interview with applicant’s representative Minji Jin (Reg. No. 69,674) on 05/31/2022.The application is amended as follows:1. (Previously Presented) A method of providing at least one SIP trunk service to at least one 
telephone system by an application server over a network, the method comprising:
establishing a connection between the at least one telephone system and a first network entity of the network via a first access node, wherein said first network entity is a Primary Enterprise Access Session Border Controller (PR-ESBC) and is connected to the application server;
availing the at least one SIP trunk service, by the at least one telephone system via the first access node, from the application server connected to the first network entity;
checking, dynamically, by the at least one telephone system, connectivity with the first network entity via the first access node;
establishing a connection between the at least one telephone system and a second network entity of the network via a second access node wherein the second network entity is a Secondary Enterprise Access Session Border Controller (GR-ESBC), in an event the connectivity between the at least one telephone system and the first network entity via the first access node fails, wherein said second network entity is connected to the application server;
transmitting a signaling request to avail the at least one SIP service, by the at least one telephone system via the second access node, to the application server connected to the second network entity;
configuring the at least one telephone system to avail at least one SIP trunk service, via the second access node, from the application server connected to the second network entity;
processing, by the application server connected to the second network entity, the signaling request received from the at least one telephone system via the second access node;
selecting, by the application server, a domain associated with the second network entity based on an identification of error code received from the at least one telephone system; and
providing the at least one SIP trunk service, based on the selected domain to the at least one telephone system via the second access node, by the application server connected to the second network entity.

2. (Cancelled)

3. (Previously Presented) The method as claimed in claim 1, wherein the first access node and the second access node are based on the Session Initiation Protocol (SIP).

4. (Previously Presented) The method as claimed in claim 1, wherein the at least one telephone system is one of a Private Branch Exchange (PBX), a Unified Border Element (UBE) and a Unified Communications Manager (UCM).

5. (Cancelled)

6. (Previously Presented) The method as claimed in claim 1, wherein configuring the at least one telephone system to avail the at least one SIP trunk service, via the second access node, from the application server connected to the second network entity further comprises executing, at the at least one telephone system, at least one of a transmission control protocol (TCP) or user datagram protocol (UDP).

7. (Previously Presented) The method as claimed in claim 6, wherein the at least one telephone system avails the at least one SIP trunk service, via the second access node, from the application server connected to the second network entity based on the IP address of the second network entity.

8. (Previously Presented) The method as claimed in claim 1, wherein the second network entity is connected to the application server via at least one of a Call State Control Function (CSCF) unit and an Interconnection Border Control Function (IBCF) unit.

9. (Original) The method as claimed in claim 1, wherein the at least one SIP service is a calling service.

10. (Previously Presented) The method as claimed in claim 9, wherein the first access node and the second access node are based on the Voice over Internet Protocol (VoIP).

11. (Previously Presented) The method as claimed in claim 1, wherein the at least one telephone system checks, dynamically, connectivity with the first network entity via the first access node at regular interval of time.

12. (Currently Amended) A system comprising non-transitory computer-readable storage medium storing one or more sequences of instructions which, instructions executed by one or more processors cause the system to provide one SIP trunk service to at least one telephone system by an application server over a network, the system comprising:
the application server connected to the network via at least one network entity and configured to provide the at least one SIP trunk service to the at least one telephone system over the network;
the at least one network entity connected to the application server and configured to route the at least one SIP trunk service to the at least telephone system;
at least one telephone system configured to:
establish a connection with a first network entity of the network via a first access node wherein the first network entity is a Primary Enterprise Access Session Border Controller (PR-ESBC); and
avail at least one SIP trunk service, via the first access node, from the application server connected to the first network entity;
check, dynamically, connectivity with the first network entity via the first access node;
establish a connection with a second network entity of the network via a second access node, in an event the connectivity with the first network entity via the first access node fails, wherein the second network entity is a Secondary Enterprise Access Session Border Controller (GR-ESBC);
transmit a signaling request to avail the at least one SIP service, via the second access node, to the application server connected to the second network entity;
the application server further configured to:
process the signaling request received from the at least one telephone system via the second access node; 
select a domain associated with the second network entity based on an identification of error code received from the at least one telephone system; and
provide the at least one SIP trunk service based on the selected domain to the at least one telephone system via the second access node; and
the at least one telephone system implements a configuration to avail at least one SIP trunk service, via the second access node, from the application server connected to the second network entity.

13. (Cancelled).
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37CFR1.1312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Reason for Allowance
The following is an Examiner’s reasons for allowance: claims 1 and 12 are allowed because the prior arts of record Veenstra (US20110113141) in view of Wiley (US20150373061) and in further view of Atarius (US20100303012) fail to anticipate or render obvious claim limitations, “establishing a connection between the at least one telephone system and a first network entity of the network via a first access node, wherein said first network entity is a Primary Enterprise Access Session Border Controller (PR-ESBC) and is connected to the application server” , “establishing a connection between the at least one telephone system and a second network entity of the network via a second access node wherein the second network entity is a Secondary Enterprise Access Session Border Controller (GR-ESBC), in an event the connectivity between the at least one telephone system and the first network entity via the first access node fails” and “selecting, by the application server, a domain associated with the second network entity based on an identification of error code received from the at least one telephone system”. The prior arts of record Veenstra (US20110113141) in view of Wiley (US20150373061) and in further view of Atarius (US20100303012) taught controlling a session in a service provisioning system; managing voice over Internet protocol (VoIP) communications and fall back using mobile device assisted terminating access domain selection. 
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Ramachandran (US9871829) teaches voice over IP (VoIP) network infrastructure components and method. Kurapati (US 8582567) teaches system and method for providing network level and nodal level vulnerability protection in VoIP networks. The dependent claims 3-4 and 6-11 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456